Opinion filed November 3, 2016




                                      In The


        Eleventh Court of Appeals
                                 ________________

                 Nos. 11-16-00188-CR & 11-16-00189-CR
                                 ________________

                        TARA CIAPPONI, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                             Ector County, Texas
               Trial Court Cause Nos. D-45,802 & B-16-0279-CR


                     MEMORANDUM OPINION
      Tara Ciapponi originally pleaded guilty to the offenses of possession of
methamphetamine and robbery. Pursuant to the terms of the plea agreement in each
case, the trial court convicted Appellant, assessed her punishment, and placed her on
community supervision.       The State subsequently filed a motion to revoke
Appellant’s community supervision in both cases. After a contested hearing on
revocation, the trial court found the allegations to be true and revoked Appellant’s
community supervision in both cases. The trial court imposed the original sentences:
confinement for two years in a state jail facility and a $1,000 fine for the possession
of methamphetamine and confinement for ten years in the Institutional Division of
the Texas Department of Criminal Justice and a $1,000 fine for the robbery
conviction. We dismiss the appeals.
        In both appeals, Appellant’s court-appointed counsel has filed a motion to
withdraw. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that she has
concluded that the appeal is frivolous and without merit. Counsel has provided
Appellant with a copy of the briefs, a copy of the motions to withdraw, an
explanatory letter, and a copy of the reporter’s record and the clerk’s record in both
cases. Counsel also advised Appellant of her right to review the records and file a
response to counsel’s briefs. Appellant has not filed a pro se response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.


        1
         By letter, this court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s briefs.

                                                      2
2005).    Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


November 3, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3